       Case 4:18-cr-00147-LGW-CLR Document 262 Filed 10/15/18 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )
                                                  )
 OMAR GRIFFIN, et al.,                            )   No.: 4:18-CR-147-LGW-JEG
                                                  )
         DEFENDANTS.                              )


  DEFENDANT HOOPER’S MOTION TO SUPPRESS AND REQUEST FOR
                JACKSON-DENNO HEARING

        COMES NOW Defendant VINCENT HOOPER (“Mr. Hooper” or “Defendant”)

through undersigned counsel, and files this Motion to Suppress any statements made

by him to law enforcement officers on or about March 7, 2018 and to conduct a hearing

to determine the voluntariness of those statements. In support of this Motion,

Defendant submits the following:


        I.    PROCEDURAL HISTORY
        On June 6, 2018, Mr. Hooper, along with 13 others, was indicted and charged

in a single count of conspiracy to possess with intent to distribute and distribution of

controlled substances in violation of 21 U.S.C. § 846. Doc. 1. On June 27, 2018, Mr.

Hooper was arraigned and entered a plea of not guilty. Doc. 104. On August 8. 2018,

a superseding indictment was returned again charging Mr. Hooper in the conspiracy

count, along with a single count of possession with intent to distribute marijuana in

violation of 21 U.S.C. § 841(a)(1), a single count of possession of a firearm by a

prohibited person in violation of 18 U.S.C. § 922(g)(1), and a single count of possession

                                 United States v. Griffin, et al.
                    U.S. District Court for the Southern District of Georgia
                                           Page 1 of 6
      Case 4:18-cr-00147-LGW-CLR Document 262 Filed 10/15/18 Page 2 of 6



of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. §

924(c). Doc. 187-1.


       II.     STATEMENT OF FACTS1
       On March 7, 2018, following the arrest of co-defendant Barrington Miller at

Mr. Hooper’s house on Palm Avenue, officers including Postal Inspector Plumley

interrogated Mr. Hooper at his dining room table.2

       The recorded portion of the interview lasted 22 minutes and 16 seconds, but

that recording does not include an execution of the “consent search” form produced

by the government. On the most generous reading of the government’s evidence,

Inspector Plumley began the interrogation at 8:48 p.m., after officers discovered

numerous weapons and 18.3 pounds of marijuana belonging to Barrington Miller

inside Mr. Hooper’s safe. See “180307_0002.mp3” (Interview of Vincent Hooper by

Plumley, et al.). See also “171129114 _CASE FILE.pdf” (Chatham-Savannah CNT

Incident Property Listing) at 40, 64-68 (listing Barrington Miller as owner). Plumley

continued the interrogation while other officers continued to search Mr. Hooper’s

house. See e.g. Interview at 8:07 (“you hear the dog coming in the door right now”).

       During the interrogation, Plumley repeatedly told Mr. Hooper, “I don’t want

you to get jammed up for a position [Miller] put you in,” Interview at 6:05, 13:54, and




1 Pursuant to LCrR 12.1, the following facts are drawn from evidence produced by the government in
discovery.
2 The circumstances surrounding the arrest and warrantless search of Mr. Hooper’s house are the

subject of an independent Motion to Suppress, doc. 261. To the extent Mr. Hooper’s consent to be
interrogated by Plumley, et al. is predicated upon the illegal search, it is incurably tainted by that
search.

                                    United States v. Griffin, et al.
                       U.S. District Court for the Southern District of Georgia
                                              Page 2 of 6
     Case 4:18-cr-00147-LGW-CLR Document 262 Filed 10/15/18 Page 3 of 6



“I want to get you ahead of this; you’re not a suspect.” Id. at 8:56. “I’d rather you be a

witness [who] go[es] to court and go[es] home [and not] to prison.” Id. at 9:05. “[If] we

gonna have to come back” then “there’s gonna be problems.” Id. at 9:41. “I don’t want

you to lose that job [at Russo’s Seafood].” Id. at 10:37. “We pay good money for

information.” Id. at 11:10. Finally, as the interrogation was nearing an end, “[t]he dog

alerted to something else.” Id. at 18:12.

      As a result of Plumley’s coercion, Mr. Hooper conceded that he had assisted in

moving the guns and drugs into the safe and had not called law enforcement officers

during the intervening time of approximately 24 hours. Mr. Hooper further admitted

to ownership of three antique shotguns and a “small quantity” of marijuana for

personal use.


      III.   ARGUMENT AND CITATION TO AUTHORITY
             a. Standard of Review
      Prior to introducing any statement attributed to a defendant, the burden is on

the Government to demonstrate that such a statement was made freely and

voluntarily. Id. A defendant’s statement shall be deemed voluntary if the totality of

the circumstances show it to be the “product of an essentially free and unconstrained

choice by the maker.” Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973); Hubbard

v. Haley, 317 F.3d 1245, 1252-53 (11th Cir. 2003)). Mr. Hooper’s statements cannot

be used at trial unless the government can show that the statements were a product

of his rational intellect and free will. Mincey v. Arizona, 437 U.S. 385, 398 (1978).




                                 United States v. Griffin, et al.
                    U.S. District Court for the Southern District of Georgia
                                           Page 3 of 6
     Case 4:18-cr-00147-LGW-CLR Document 262 Filed 10/15/18 Page 4 of 6



             b. Mr. Hooper’s statements were not voluntary and even if
                voluntary were tainted by the prior illegal search.
      To the extent the government contends that the causal connection between the

illegality of the search and Mr. Hooper’s statements during the interrogation had

“become so attenuated as to dissipate the taint” such that the Mr. Hooper’s

statements could be considered an act of free will, Wong Sun v. United States, 371

U.S. 471, 486 (1963), Mr. Hooper requests that this Court hold a hearing to determine

the voluntariness of his statements, Jackson v. Denno, 378 U.S. 368 (1969), and to

test the taint of the prior illegal search. Wong Sun, 371 U.S. at 486 (as cited in United

States v. Solano-Mendoza, 2:18-cr-15 (M.D. Ala. June 29, 2018)).

      A court’s finding that a confession is voluntary “must appear from the record

with unmistakable clarity.” Sims v. Georgia, 385 U.S. 538,544, 87 S.Ct. 639, 643

(1967). A criminal defendant is deprived of due process if his conviction rests in full

or in part upon an involuntary confession. See Jackson, supra; United States v.

Davidson, 768 F.2d 1266 (11th Cir. 1985); Martinez v. Estelle, 612 F.2d 173, 176-77

(5th Cir. 1980).

      The hearing mandated under Jackson, supra, “must afford the defendant an

opportunity to testify regarding the inculpatory statement out of the jury’s presence

without prejudice to his right not to take the stand in his defense.” Jarrell v. Balkcom,

735 F.2d 1242, 1252-53 (11th Cir. 1984). Although Mr. Hooper was reportedly

“advised that he was not under arrest and did not have answer (sic) any questions”

by interrogating officers, the totality of the circumstances surrounding Mr. Hooper’s

interrogation renders the statement(s) in this case involuntary. Mr. Hooper’s alleged

                                 United States v. Griffin, et al.
                    U.S. District Court for the Southern District of Georgia
                                           Page 4 of 6
     Case 4:18-cr-00147-LGW-CLR Document 262 Filed 10/15/18 Page 5 of 6



statements are therefore inadmissible for all purposes, including impeachment,

because they were made involuntarily. Mincey, 437 U.S. at 398.


      IV.      CONCLUSION
      Here, the government cannot carry its burden of showing that the statements

by Inspector Plumley were mere innocuous nudging to get Mr. Hooper to incriminate

himself. Rather, officers’ conduct throughout the interview indicate that Mr. Hooper

did not voluntarily incriminate himself in a conspiracy about which he knew very

little if anything. Moreover, even if the statements were voluntarily made, the

officers’ repeated references to illegally procured evidence weighs heavily in favor of

a finding that the consent is the fruit of the poisonous tree of the illegal search.

Therefore the statements should be suppressed.

      WHEREFORE, Mr. Hooper respectfully requests:

      a) that the Court hold a hearing to determine the voluntariness of Defendant’s

            statements and test the causal link between the illegal search and the

            statements made.

      RESPECTFULLY SUBMITTED, this 15th day of October 2018.


                                                                   /s/ Cameron C. Kuhlman
                                                                 CAMERON C. KUHLMAN
                                                               Georgia Bar Number: 596159
                                                                      Attorney for Defendant
      DUFFY & FEEMSTER, LLC
      P.O. Box 10144
      Savannah, Georgia 31412
      (912) 236-6311 Telephone
      (912) 236-6423 Facsimile
      cck@duffyfeemster.com


                                 United States v. Griffin, et al.
                    U.S. District Court for the Southern District of Georgia
                                           Page 5 of 6
     Case 4:18-cr-00147-LGW-CLR Document 262 Filed 10/15/18 Page 6 of 6



                             CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) which was generated as a result

of electronic filing in this Court.

       Submitted this 15th day of October, 2018.

                                                                    /s/ Cameron C. Kuhlman
                                                                  CAMERON C. KUHLMAN
                                                                Georgia Bar Number: 596159
                                                                       Attorney for Defendant




                                  United States v. Griffin, et al.
                     U.S. District Court for the Southern District of Georgia
                                            Page 6 of 6
